Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 and 17-20 are pending.  Claims 1-7 are withdrawn.  Claims 8-13 and 17-20 are presented for this examination.   Claims 8, 11-13 and 18 are amended.
Status of Previous Rejection
All previous art rejections are withdrawn from previous office action of 08/15/2022 in view of amendment of claim 8 filed on 11/14/2022.
A new ground of art rejections are made as follows.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/14/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recited 0.05-1.0% by weight of an organic binder comprising polyvinyl alcohol, and a polymeric binder comprising an organic resin.  It is unclear whether 0.05-1.0% by weight is the total mass % of the organic binder and the polymeric binder or merely the mass % of the organic binder.  That is, the meets and bounds of instant claim is unclear.  For examination purpose, it is interpreted as 0.05-1.0% by weight of an organic binder comprising polyvinyl alcohol only.
Claim 12 recitation “up to 50% by weight of a mixture of the pellet with scrap metal is formed of the pellet” is unclear.  If pellet is 100% by weight as a base, how can a mixture of the pellet with scrap metal merely makes up to 50% by weight”?  Applicant is required to clarify such recitation.
As a result of rejected claim 8, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-9, 11-13, 17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (JPH09310112A).
As for claim 8, Kobayashi discloses production of slag killing material for steel making comprising providing a compression molded briquette 24 (i.e. claimed pellet) being conveyed by the product conveyor 21 to an electric furnace to produce steel. (Page 7 paragraph 9)  The briquette is produced by mixing a converted OG dust as fine iron powder (i.e. claimed particular iron ore) and binder such as polyvinyl alcohol (i.e. instant claimed organic binde comprising polyvinyl alcohol) with one or more selected from the group consisting of thermosetting synthetic resin (i.e. claimed polymeric binder comprising an organic resin), starch, lignin, inorganic bentonite, cement and water glass, pitch, tar and wood tar.  (page 6 paragraphs 1-2)  When polyvinyl alcohol is used as a binder,  below 2% by weight is added to the mixture. (Claim 10)  Hence, Kobayashi discloses less than 2% by weight of an organic binder comprising polyvinyl alcohol as claimed.  Less than 2% by weight overlaps instant claimed 0.05-1%.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
As for claim 9, the fact iron oxide is reduced when charged into a converter or the like suggests the briquette is heated under a reducing atmosphere. (paragraph [0065] paragraph 4)
As for claim 11, Table 2 show fine iron powder and scrap iron is well known in the market. (Page 11 paragraph 1)
As for claim 12, Table 2 show summation of iron powder and scrap iron are up to 50% by wt. (paragraph [0069] Table 2)
As for claim 13,   in view of <2% of polyvinyl alcohol as organic binder in the briquette, it overlaps instant claimed up to 0.3%.
As for claim 17, the fact Kobayashi suggests his slag calming material can be handled by a lifting magnet suggests it is magnetic. (Page 4 paragraph [0021])
As for claim 19, the fact that blending ratio of coal and fine iron powder in a weight % of 0-30:100-70 in a dry state suggests up to 20% by weight of coal (i.e. claimed carbonaceous material) is expected.
As for claim 20, the fact iron powder has a particle size of 70-80% is 0.05-0.3 mm (i.e. 50-300 microns) (Page 9 paragraph [0059]) suggest the iron powder is fully capable of passing through a 100 microns mesh prior to pelleting.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi in view of Direct_Reduced_Iron (NPL document: Direct reduced iron from Wikipedia published in 2/23/2017.).
As for claim 10, Kobayashi discloses feeding the pellet into an electric arc furnace for steel making under reducing atmosphere.   But Kobayashi does not disclose the reducing atmosphere comprises hydrogen, shale gas or natural gas.
Direct_Reduced_iron discloses direct reduction process for a direct reduction of iron ore in the form of pellets to iron by a reducing gas and many ores are suitable for direct reduction. (Page 1 paragraph 1)   The reducing gas is a mixture of gases primarily hydrogen and carbon monoxide (Page 1 paragraph 2 last four lines)  Direct reduction iron is most commonly made into steel using electric arc furnace to take advantage of the heat produced by the DRI product. (Page 1 last paragraph)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to heat the pellet under a reducing atmosphere such as hydrogen as disclosed by Direct_Reduced_Iron, in the process of Kobayashi for energy efficient.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (JPH09310112A) in view of Heckmann (CA2869942A1).
As for claim 18, Kobayashi does not disclose a waterproofing agent as claimed.
Heckmann discloses process for briquette production which involve bitumen in granular form or as spray droplets as water proofing agent to increase the heat resistance of briquettes. (Page 15 last paragraph)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add bitumen in granular form or as spray droplets as disclosed by Heckmann, in the process of Kobayashi for increased heat resistance of briquettes.

Response to Argument
	In response to applicant’s argument filed on 11/14/2022 that neither Ugarte nor Pritle teaches both organic binder comprising polyvinyl alcohol and polymer binder comprising organic resin, argument is moot since both Ugarte and Pritle are withdrawn.
	In response to argument that instant application examples 1, 2 and 6 demonstrate use of resol-type resins offer improved green and cured strength and high porosity, argument does not commensurate in scope of claimed invention which require organic resin, not resol-type resin.  Second, instant application examples 3-4 merely used liquid polymer binder or organic binder without resin also achieve similar results.  Hence, it is not readily apparent as to the criticality of claimed organic resin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733